Notice of Pre-AIA  or AIA  Status
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
1.	Claim(s) 1-5, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20180293949, IDS) in view of Sinclair (US 20080062069).

Regarding claim 1:
Nakamura (US 20180293949, IDS) discloses a processor (100, Fig.1, 5), comprising:   
a request synchronization signal generator (35, see Gig. 5) configured to generate a request synchronization signal to an intergraded circuit (i.e. display driving circuit corresponding to 101, see Fig. 18 ) (also see Fig.2, 5 ), wherein the request synchronization signal is used to trigger (i.e. cause) the integrated circuit (e.g display device) to send a synchronization signal to the processor (i.e. host 100, 110, see Fig. 18)  (see [0122, 0211-0212, 0218], Fig. 5, Fig. 18) (in [0122] disclose performing refreshing, the timing generator 35 requests the host 100 to send data DAT. In this case, a REQ is generated based on vertical synchronization signal VSYNC, horizontal synchronization signal HSYNC, data enable signal DE, clock signal CLK, timing control signal TS, and the generated REQ is sent to the host 100. Upon receiving the REQ, the host 100 sends the data DAT to the DSI communication section 31a of the display control circuit 200; in [0211-0212] discloses request signal from timing controller 35, requesting transfer of the image data for refreshing is sent from the display device to the host); 
an output circuit (DSI 31 in Fig. 5, DSI 106 in Fig. 18), configured to send the image data (Ddata) of the frame to the integrated circuit only after receiving the synchronization signal generated from the integrated circuit in response to the request synchronization signal ([see [0122, 0211-0212, 0218], Fig. 3, 5, 18).  
Nakamura does not specifically disclose a source generator , configured to generate image data of a frame; signal generator, configured to generate a synchronization signal to an integrated circuit only after the source generator generates the image data of the frame completely.  
  Sinclair (US 20080062069) discloses a source generator (60) , configured to generate image data of a frame; signal generator, configured to generate a synchronization signal to an integrated circuit only after the source generator generates the image data of the frame completely ( in ([0031],  Fig. 6, disclose the video source 60 stores MPEG files. When the MPEG files are transferred to the video display device 10 for displaying, the processor 62 received and synchronized the video signals contained in the files. Upon synchronization, the processor 62 preferably instructs the selector 64 to request a tag from the video source containing information relating to whether the video may be displayed. Upon receipt of the tag, the selector 64 selects which format the video signals are to be played in, and the processor transmits video fields to the display screens 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of Cinclair, thereby providing a high efficient and accurate video data transmission in the display device.

Regarding claim 2:
Nakamura discloses wherein if the output circuit (DSI 31 or DSI 106) receives the synchronization signal that is not generated in response to the request synchronization signal, the output circuit does not send the image data (display data) of the frame to the integrated circuit ([[0122, 0211-0212, 0218], Fig. 3, 5, 18]) (note that timing controller provides the management function of the display based on request and synchronized signals. The limitations will be obvious in the system of Nakamura since, Nakamura teaches the timing generator 35 requests the host 100 to send data DAT. In this case, a REQ is generated based on vertical synchronization signal VSYNC, horizontal synchronization signal HSYNC, data enable signal DE, clock signal CLK, timing control signal TS, and built-in clock signal ICK generated in the OSC 41, and the generated REQ is sent to the host 100. Upon receiving the REQ, the host 100 sends the data DAT to the DSI communication section 31a of the display control circuit 200, in other words, if the output circuit (31) receives the synchronization signal that is not generated in response to the request synchronization signal (i.e DAT), the output circuit does not send the image data (display data) of the frame to the integrated circuit, also see [0114]) 
Regarding claim 3:
Nakamura in view of Sinclair (US 20080062069)   discloses wherein if the output circuit (selector 64) receives the synchronization signal, but the source generator (60) does not generate image data of the frame completely, the output circuit determines that the received synchronization signal is not generated in response to the request synchronization signal ([0029, 0031]) ([0029] FIG. 5 discloses the additional data is not transmitted with the video signal. The additional data is transmitted only upon request from the controller. The request may be sent periodically or asynchronously such as when a video signal is received by the processor 62 and synchronized, the processor 62 instructs the selector to query the video source for the additional data relating to whether the video signal may be displayed. Upon receipt of such additional data, the selector 64 instructs the processor to transmit the video signals to the display screens 18). ([0031],  in Fig. 6, disclose the video source 60 stores MPEG files. When the MPEG files are transferred to the video display device 10 for displaying, the processor 62 received and synchronized the video signals contained in the files. Upon synchronization, the processor 62 preferably instructs the selector 64 to request a tag from the video source containing information relating to whether the video may be displayed. Upon receipt of the tag, the selector 64 selects which format the video signals are to be played in, and the processor transmits video fields to the display screens 18). Same motivation as applied to claim 1.
Regarding claims 4 and 10:
Nakamura (US 20180293949, IDS) discloses a control method of a display driver integrated circuit (control electronics) (Fig.5), comprising: 
request synchronization signal (Fig. 5, [0122-0123]); 
sending a first synchronization signal (i.e. synchronized data), ([0122]); receiving image data (e.g. display image data) of first frame from the processor ([0122]), wherein a transmission the image data is triggered based on the first synchronization signal ([0122-0123]); and generating (generation signal from timing controller 35) first driving signals to drive a panel (display driver) according to the received image data of the first frame (see [0122, 0211-0212, 0218], Fig. 5, Fig. 18) (in [0122] disclose performing refreshing, the timing generator 35 requests the host 100 to send data DAT. In this case, a REQ is generated based on vertical synchronization signal VSYNC, horizontal synchronization signal HSYNC, data enable signal DE, clock signal CLK, timing control signal TS, and the generated REQ is sent to the host 100. Upon receiving the REQ, the host 100 sends the data DAT to the DSI communication section 31a of the display control circuit 200; in [0211-0212] discloses request signal from timing controller 35, requesting transfer of the image data for refreshing is sent from the display device to the host); 
 
Nakamura does not specifically disclose receiving a first request synchronization signal from a processor; sending a first synchronization signal, in response to the first request synchronization signal, to the processor.

Sinclair (US 20080062069) discloses a first request synchronization signal (e.g. request a tag) from a processor (62, Fig. 6); sending a first synchronization signal, in response to the first request synchronization signal, to the processor ([0031], in Fig. 6, disclose the video source 60 stores MPEG files. When the MPEG files are transferred to the video display device 10 for displaying, the processor 62 received and synchronized the video signals contained in the files. Upon synchronization, the processor 62 preferably instructs the selector 64 to request a tag from the video source containing information relating to whether the video may be displayed. Upon receipt of the tag, the selector 64 selects which format the video signals are to be played in, and the processor transmits video fields to the display screens 18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of Cinclair, thereby providing an accurate video data transmission in the display device.
Regarding claims 5 and 11:
Note that Nakamura does not specifically discloses receiving a second request synchronization signal from the processor; sending a second synchronization signal, in response to the second request synchronization signal, to the processor; receiving image data of a second frame from the processor, wherein a transmission the image data of the second frame is triggered based on the second synchronization signal; and generating second driving signals to drive the panel according to the received image data of the second frame. Same motivation as applied to claim 3.
Sinclair discloses receiving a second request synchronization signal (i.e. two or three dimensional data) from the processor sending a second synchronization signal, in response to the second request synchronization signal, to the processor; receiving image data of a second frame from the processor, wherein a transmission the image data of the second frame is triggered based on the second synchronization signal; and generating second driving signals to drive the panel according to the received image data of the second frame ([0028-0029] FIG. 4 a video display device 10 receives video content from a video source 60 based upon content, such as a portable multimedia device. However, in FIG. 4, the content transmitted from the video source contains both a video signal and additional data. In this embodiment, the additional data is data relating to whether the corresponding video signal should be displayed in either a two-dimensional format or a three-dimensional format. The additional data may take any of a wide variety of forms. It may be video data, it may be text data, it may be digital or analog data. Upon receipt of the additional data, the selector 66 associated with the video display device 10 instructs the processor 66 to render the input video signal on the first and second display screens 18 in either two- or three-dimensions depending upon the data received).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of Cinclair, thereby providing an appropriate video data transmission in the display device.
Allowable Subject Matter
2.	Claims 6-9, and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 12: 
The closest art of record singly or in combination failes to teach or suggest the limitations “determining if a time delay of receiving the second request synchronization signal or a time delay of sending the second synchronization signal meets a condition; and if the time delay of receiving the second request synchronization signal or the time delay of sending the second synchronization signal meets the condition, increasing a length of a front porch of the image data of the first frame”.
Regarding claims 7 and 13:
The closest art of record singly or in combination failes to teach or suggest the limitations “determining if a time delay of receiving the second request synchronization signal or a time delay of sending the second synchronization signal meets a condition; and if the time delay of receiving the second request synchronization signal or the time delay of sending the second synchronization signal meets the condition, increasing a length of a front porch of the image data of the second frame”.

Regarding claims 8 and 14:
The closest art of record singly or in combination failes to teach or suggest the limitations “determining if a time delay of receiving the second request synchronization signal or a time delay of sending the second synchronization signal meets a condition; and if the time delay of receiving the second request synchronization signal or the time delay of sending the second synchronization signal meets the condition, not increasing a length of a front porch of the image data of any one of the first frame and the second frame”.
Regarding claims 9 and 15:
The closest art of record singly or in combination failes to teach or suggest the limitations “determining if a time delay of receiving the second request synchronization signal or a time delay of sending the second synchronization signal triggers a timeout mechanism; and if the time delay of receiving the second request synchronization signal or the time delay of sending the second synchronization signal triggers the timeout mechanism, increasing a length of a front porch of the image data of the first frame, then generating first driving signals again to drive the panel according to the received image data of the first frame”. 

Responds to Applicant’s argument
3.	Applicant’s argument filed on 09/16/2022 has been considered but ar not persuasive.
Applicant argues that Nakamura fails to teach the limitations as recited in claim 1, 4 and 10.
More specifically the Applicant argues that Nakamura fails to teach  i) “a request synchronization signal generator, configured to generate a request synchronization signal to an integrated circuit only after the source generator generates the image data of the frame completely, wherein the request synchronization signal is used to trigger the integrated circuit to send a synchronization signal to the processor; an output circuit, configured to send the image data of the frame to the integrated circuit only after receiving the synchronization signal generated from the integrated circuit in response to the request synchronization signal”.
ii) Nakamura fails to teach that the request synchronization signal and the image 
data are sent to the same integrated circuit.

(iii) The applicant asks Examiner to clearly point out which components in the Nakamura reference can be read on the claimed "request synchronization signal generator", "integrated circuit" and "output circuit", respectively. 

In responds to i), ii) and iii), Examiner disagrees with the Applicant’s point of view. Note that Examiner gives the broadest reasonable interpretations towards the claimed language as recites in the claim 1. Nakamura in view of Sinclair implicitly teaches the claimed limitations as recited in claim 1. Nakamura in [0122] disclose performing refreshing, the timing generator 35 requests the host 100 to send data DAT. In this case, a REQ is generated based on vertical synchronization signal VSYNC, horizontal synchronization signal HSYNC, data enable signal DE, clock signal CLK, timing control signal TS, and the generated REQ is sent to the host 100. Upon receiving the REQ, the host 100 sends the data DAT to the DSI communication section 31a of the display control circuit 200; in [0211-0212] discloses request signal from timing controller 35, requesting transfer of the image data for refreshing is sent from the display device to the host); 
an output circuit (DSI 31 in Fig. 5, which is DSI 106 in Fig. 18), configured to send the image data (Ddata) of the frame to the integrated circuit only after receiving the synchronization signal generated from the integrated circuit (display driver) in response to the request synchronization signal ([see [0122, 0211-0212, 0218], Fig. 3, 5, 18).  
 Same rationales applied to claims 4 and 10.
Conclusion 

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Pertinent art
5.	Pertinent art of record Chiu (US 20080316303) discloses display device.


Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692